Exhibit 10.32

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into by and between
Mannatech Incorporated (the “Company”) and Samuel L. Caster (the “Employee”),
and is effective as of January 23, 2006 (“Effective Date”). The Company desires
to employ the Employee, and the Employee desires to be employed by the Company.
Therefore, in consideration of the mutual promises and agreements contained
herein, the Company and the Employee (collectively, the “Parties”) hereby agree
as follows:

SECTION 1.

EMPLOYMENT

1.1 Employment. The Company hereby employs the Employee, and the Employee hereby
accepts employment by the Company, for the period and upon the terms and
conditions contained in this Agreement.

1.2 Office and Duties. The Employee shall serve as Chairman and Chief Executive
Officer (collectively, the “CEO”) of the Company, with the authority, duties and
responsibilities described herein and those customarily incident to such office.
The Employee shall report directly to the Company’s Board of Directors (the
“Board”) and shall perform such services, duties and responsibilities
commensurate with his position as may from time to time be assigned to him by
the Board.

1.3 Performance. During his employment under this Agreement, the Employee shall
devote on a full-time basis all of his time, energy, skill and best efforts to
the performance of his duties hereunder in a manner that will faithfully and
diligently further the business and interests of the Company. The Employee may,
however, engage in civic, charitable, and professional or trade activities so
long as those activities do not interfere with the performance of his duties
hereunder. The Employee shall comply with the employee policies and written
manuals of the Company that are applicable generally to executive employees of
the Company, as they exist and/or are modified from time to time. In the event
of conflict or inconsistency between this Agreement and the employee policies
and written manuals of the Company, the terms of this Agreement shall govern.
The Employee shall not work either on a part-time or independent contractor
basis for any other business or enterprise during the Term of Employment. The
foregoing notwithstanding, the Parties understand and agree that the Employee
will devote a portion of his time promoting MannaRelief, a 501(c)(3) non-profit
organization.

1.4 Place of Work. The Employee shall perform services under this Agreement at
the Company’s principal office in the City of Coppell, Dallas County, Texas, and
at such other place or places as the Employee’s duties and responsibilities may
require.

1.5 Directors’ and Officers’ Liability Insurance. The Company shall maintain
director and officer liability insurance covering acts or omissions by the
Employee in the performance of his duties to the Company under this Agreement as
CEO and as a director of the Company. The Company shall maintain such insurance
in effect during the Term of Employment (including any extensions of the Term of
Employment). Such insurance coverage shall be in reasonable amounts and shall
contain such other reasonable terms and conditions as shall be established by
the Company.

1.6 Indemnity. As of the Effective Date, the Company shall defend, indemnify and
hold harmless the Employee against all claims, actions, lawsuits, judgments,
penalties, fines, settlements and reasonable expenses that are filed, pursued,
or otherwise sought by third parties, as applicable, in any proceeding resulting
from the performance of the Employee’s duties to the Company as CEO under this
Agreement, as follows:

a. Right to Indemnification. In the event that the Employee was or is made a
party or was or is threatened to be made a party to or was or is involved or
called as a witness in any action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation that the Employee
in good faith believes may lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative or investigative, and any appeal therefrom (hereinafter,
collectively a “Proceeding”), by reason of the fact that he was, is or had
agreed to become a director, officer, employee, agent or fiduciary of the
Company, the Employee shall be indemnified and held harmless by the Company to
the fullest extent permitted under applicable law, as the same now exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification
rights than the Company was permitted to provide prior to such



--------------------------------------------------------------------------------

amendment) against all expenses (including reasonable attorneys’ fees and all
other costs, expenses, liabilities, obligations and disbursements in connection
with investigating, prosecuting, defending, preparing to prosecute and defend,
or being a witness or other participant in any Proceeding), liabilities and
losses (including, but not limited to, judgments, fines and amounts paid or to
be paid in settlement) incurred or suffered by the Employee in connection with
any Proceeding (collectively, “Expenses”), provided however, that, except as
provided in Section 1.6(e) hereof, the Company shall indemnify the Employee in
connection with a Proceeding (or part thereof) initiated by the Employee only if
such Proceeding (or part thereof) was authorized by the Board.

b. Expenses. Expenses incurred by the Employee in defending or otherwise being
involved in a Proceeding shall be paid by the Company in advance of the final
disposition of such Proceeding, including any appeal therefrom, upon receipt of
an undertaking (the “Undertaking”) by the Employee to repay such amount if it
shall ultimately be determined that he is not entitled to be indemnified
hereunder; provided, however, that in connection with a Proceeding (or part
thereof) initiated by the Employee, except as provided in Section 1.6(e) hereof,
the Company shall pay such Expenses in advance of the final disposition only if
such Proceeding (or part thereof) was authorized by the Board. The Parties agree
and the Undertaking shall provide that if the Employee has commenced Proceedings
in a court of competent jurisdiction to secure a determination that he should be
indemnified hereunder, he shall not be obligated to repay the Company, as the
case may be, during the pendency of such Proceeding.

c. Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement, to the extent that the Employee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any Proceeding or in the defense of any claim,
issue or matter therein, the Employee shall be indemnified hereunder against all
Expenses incurred by or on behalf of the Employee in connection therewith.

d. Notice. The Employee shall, as a condition precedent to the Employee’s right
to be indemnified hereunder, give the Company notice in writing as soon as
practicable of any Proceeding for which indemnification will or could be sought
under this Agreement.

e. Protection of Rights. If a claim under this Agreement or under any other
agreement providing indemnification to the Employee by the Company (“Other
Agreement”) is not promptly paid in full by the Company after a written Claim
has been received by the Company, or if Expenses pursuant to this Agreement or
any Other Agreement have not been promptly advanced after a written request for
such advancement accompanied by the Undertaking has been received by the
Company, the claimant may at any time thereafter bring suit against the Company
to recover the unpaid amount of the claim or the advancement of Expenses. If
successful, in whole or in part, in such suit, the Employee shall also be
entitled to be paid the reasonable expense thereof. It shall be a defense to any
such action (other than an action brought to enforce a claim for Expenses
incurred in defending any Proceeding in advance of its final disposition where
the required Undertaking has been tendered to the Company) that the Employee has
not met the standards of conduct that make it permissible under applicable law
for the Company to indemnify the Employee for the amount claimed, but the burden
of proving such defense shall be on the Company.

f. No Presumption. For purposes of this Agreement, the termination of any
Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not create a presumption that the Employee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification or contribution is not permitted by applicable law.

g. Non-Exclusivity of Rights. The rights conferred on the Employee by this
Agreement shall not be exclusive of any other right that the Employee may have
or hereafter acquire under any statute, provision of the Company’s certificate
of incorporation or by-laws, other agreement, vote of stockholders or directors
or otherwise.



--------------------------------------------------------------------------------

h. Selection of Counsel. In the event that the Company shall be obligated
hereunder to pay the Expenses of any Proceeding, the Company shall be entitled
to assume the defense of such Proceeding with counsel approved by the Employee,
which approval shall not be unreasonably withheld, upon the delivery to the
Employee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by the Employee and the retention of such
counsel by the Company, the Company will not be liable to the Employee under
this Agreement for any fees of counsel subsequently incurred by the Employee
with respect to the same Proceeding; provided, however, that (i) the Employee
shall have the right to employ his own counsel in any such Proceeding at the
Employee’s expense and (ii) if (A) the employment of counsel by the Employee has
been previously authorized by the Company, (B) the Employee shall have
reasonably concluded that there is a conflict of interest between the Company
and the Employee in the conduct of any such defense, or (C) the Company shall
not continue to retain such counsel to defend such Proceeding, then the fees and
expenses of the Employee’s counsel shall be at the expense of the Company. The
Company shall have the right to conduct such defense as it sees fit in its sole
discretion, including the right to settle any claim against the Employee without
the consent of the Employee.

i. Subrogation. In the event of any payment under this Section 1.6 to the
Employee, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Employee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
execution of such documents as are necessary to enable the Employee to bring
suit to enforce such rights.

j. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify the Employee for Expenses resulting from acts, omissions or
transactions for which the Employee is prohibited from receiving indemnification
under applicable law.

k. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of Expenses to the extent the Employee has
otherwise actually received payment under any insurance policy, statute,
provision of the Company’s certificate of incorporation or by-laws, other
agreement, vote of stockholders or directors or otherwise of the amounts
otherwise indemnifiable.

l. Partial Indemnification. If the Employee is entitled under any part of this
Agreement to indemnification for some or a portion of Expenses incurred in
connection with any Proceeding, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify the Employee for the portion
of such Expenses to which the Employee is entitled.

1.7 Exclusive Employment. Without limiting Section 1.3 hereof, during the Term
of Employment, the Employee will not, without the prior written consent of the
Board:

a. serve as a spokesperson, representative, employee, consultant, agent,
officer, or member of any board of directors (or any similar governing body) for
any for-profit business other than the Company;

b. serve as a spokesperson, representative, employee, owner, consultant, agent,
officer, or member of any board of directors (or any similar governing body) for
any business that is a supplier to the Company or that competes with the
Company, in each case whether directly or indirectly;

c. own any equity or economic interest in any company that competes directly or
indirectly with the Company, except that this does not preclude ownership of
less than 5% of the outstanding equity securities of any public reporting
company. In no event shall Employee be permitted to own any equity in a
Competing Business (as herein defined); or

d. subject to 1.3 hereof, promote or endorse at Company business functions any
other organization(s) with which he may be associated or affiliated.



--------------------------------------------------------------------------------

SECTION 2.

EMPLOYMENT TERM

2.1 Term. The term of the Employee’s employment under this Agreement commences
on the Effective Date and shall continue for a period of two (2) years (the
“Term of Employment”), subject to prior termination only as provided in this
Agreement. The Term of Employment shall automatically renew for a period of two
(2) years on the third anniversary of the Effective Date, and after that the
Term of Employment shall continue to automatically renew for periods of two
(2) years without the need for any action by either Party, unless: (a) the
Company provides the Employee with a written notice of non-renewal at least
ninety (90) days prior to the end of the then-current Term of Employment,
including any automatic renewal period (“Notice of Non-Renewal”); or (b) the
Employee’s employment is otherwise terminated in accordance with Section 8 of
this Agreement. After receiving a Notice of Non-Renewal, the Employee’s
employment may be terminated earlier in accordance with the terms of Section 8
hereof.

2.2 Effect of Notice of Non-Renewal. Subject to termination under Section 8
hereof, if a Notice of Non-Renewal is given in accordance with Section 2.1
above, then (a) the term of employment under this Agreement will continue until
the expiration of the notice period specified in the Notice of Non-Renewal, and
(b) the Company may instruct the Employee not to come into the Company’s offices
or to attend any of the Company’s business functions from the date of such
notice through the last date of employment. The Employee’s following such
instruction will not constitute Cause for termination or otherwise impair the
Employee’s rights hereunder. The Parties stipulate and agree that this Agreement
constitutes a novation of and otherwise supersedes the Employment Agreement
executed by the Parties on October 31, 2002, which is terminated and is of no
further force or effect.

SECTION 3.

EMPLOYMENT COMPENSATION

3.1 Base Salary. The base salary of the Employee for all of his services, duties
and responsibilities to the Company and all of his agreements and covenants with
or to the Company under this Agreement shall be at the annual rate of $660,000,
which the Company shall pay to the Employee in equal installments in accordance
with its normal payroll policies (the “Base Salary”).

a. Employee’s performance and salary shall be reviewed by the Board and the
Compensation Committee annually in accordance with the Company’s annual
performance review process.

b. Employee’s Base Salary for any partial year will be prorated based upon the
number of days elapsed in such year. Employee’s pay may be raised by the Company
from time to time as the Company deems appropriate in its sole discretion, by
way of an addendum or other documentation, without otherwise effecting this
Agreement. Notwithstanding any pay increase, the employment of Employee shall be
construed as continuing under this Agreement.

3.2 Annual Bonus. During his employment under this Agreement, the Employee is
also eligible to participate in the Company’s annual executive bonus program at
the CEO level (the “Executive Bonus Program”). The opportunity to earn a bonus
and the amount of any bonus compensation under the Executive Bonus Program will
be determined in accordance with criteria established by the Board or the
Compensation Committee, which will comply with the requirements of Section 409A
of the Internal Revenue Code, unless the payment of the bonus is exempt as not
constituting a deferral of income. The Employee acknowledges that any bonus
compensation under the Bonus Program will be discretionary, with the sole
discretion resting with the Board or the Compensation Committee.

3.3 Payment and Reimbursement of Work-Related Expenses. During his employment
under this Agreement, the Company shall pay or reimburse the Employee, in
accordance with the applicable policies and procedures of the Company, for all
reasonable travel and other reasonable expenses incurred by the Employee in
performing his obligations under this Agreement, provided that the Employee
properly accounts for such expenses in accordance with the regular policies of
the Company.



--------------------------------------------------------------------------------

3.4 Benefits. During his employment under this Agreement, the Employee shall be
entitled to participate in or receive benefits under any employee-benefit plan
or arrangement made available by the Company to its executive employees
generally (including any medical, dental, short-term and long-term disability,
life insurance and 401(k) programs), subject to eligibility conditions or
requirements and to the terms, conditions and overall administration of each of
such plans and arrangements. Nothing in this Agreement will preclude the Company
from amending or terminating any of the benefit plans or programs applicable to
Employee as long as such amendment or termination is applicable to all
similarly-situated employees, without otherwise affecting this Agreement.
Notwithstanding any change in benefits, the employment of Employee shall be
construed as continuing under this Agreement.

3.5 Executive Vehicle Program. During his employment under this Agreement, the
Employee will also be eligible to participate in the Company’s executive vehicle
program, subject to all of its terms, regarding a vehicle with a lease cost to
the Company of no greater than $1,200 per month, with auto liability insurance
coverage (comprehensive, collision and liability) for the leased vehicle paid by
the Company and all routine and necessary repairs to the leased vehicle paid for
by the Company or reimbursed to the Employee, subject to approval by the Chief
Financial Officer of the Company.

3.6 Tax Withholding. The Company may deduct from any compensation or other
amount payable to the Employee under this Agreement social security (FICA) taxes
and all federal, state, municipal, or other such taxes or governmental charges
as may now be in effect or that may hereafter be enacted or required.

SECTION 4.

CONFIDENTIAL INFORMATION

4.1 Definition of “Confidential Information.”

a. “Confidential Information” means material, data, ideas, inventions, formulae,
patterns, compilations, programs, devices, methods, techniques, processes, know
how, plans (marketing, business, strategic, technical or otherwise),
arrangements, pricing and/or other information of or relating to the Company (as
well as its customers and/or vendors) that is confidential, proprietary, and/or
a trade secret (a) by its nature, (b) based on how it is treated or designated
by the Company, (c) such that its appropriation, use or disclosure would have a
material adverse effect on the business or planned business of any of the
Company, or (d) as a matter of law. All Confidential Information is the property
of the Company, the appropriation, use and/or disclosure of which is governed
and restricted by this Agreement.

b. Inclusions. “Confidential Information” also includes (without limitation) the
following information (including, without limitation, compilations or
collections of information) relating or belonging to the Company (as well as its
customers and/or vendors) and created, prepared, accessed, used or reviewed by
the Employee during or after the Term: (i) Company genealogy information, such
as the information held by the Company related to its independent sales
consultants or associates (“Associates”), including (without limitation) its
relationship with each of its Associates, the sponsoring of each Associate, the
Associate’s upline and downline charts, data reports and other materials, and
historical purchasing information for each Associate; (ii) proprietary product
and manufacturing information, such as new products or new uses for old
products, materials and ingredients, combinations of materials and ingredients,
and manufacturing processes; (iii) scientific and technical information, such as
research and development, clinical studies, tests and test results, formulas and
formulations, and scientific studies and analysis; (iv) financial and cost
information, such as costs of materials, operating and production costs, costs
of goods sold, costs of products, costs of supplies and manufacturing materials,
non-public financial statements and reports, manufacturing and sales costs,
profit and loss information, and margin information, and financial performance
information; (v) customer related information, such as the names, buying habits,
or practices of any of the Company’s customers, prospects and/or Associates,
customer related contracts, engagement and scope of work letters, proposals and
presentations, the identity of specific contacts within the customer’s
organization, customer related contacts, lists, identities, and prospects,
customer practices, plans, histories, requirements, and needs, customer related
price information and formulae, and information obtained from customers
concerning their products, businesses, or equipment specifications; (vi) vendor
and supplier related information, such as the identities, practices, history or
services of any vendors or suppliers, and vendor or supplier contacts;
(vii) sales, marketing, and price information, such as marketing methods and
related data, the prices the Company obtains or has obtained or at which it
sells or has sold its products or services, merchandising or sales techniques,
marketing and sales programs and related data, sales and marketing strategies
and plans, sales and marketing procedures and processes, pricing methods,
practices, and techniques, and pricing schedules and lists; (viii) database,
software, and other computer related information, such as computer programs,
data, compilations of information and



--------------------------------------------------------------------------------

records, business systems and computer programs, software and computer files,
presentation software, and computer-stored or backed-up information, including
(without limitation) e-mails, databases, word processed documents, spreadsheets,
notes, schedules, task lists, images, and video; (ix) employee and other
Associate related information, such as Associate and client requirements,
compensation paid to Associates and employees, other employee and Associate
terms, lists or directories identifying employees, representatives and
contractors, and information regarding the competencies (knowledge, skill,
experience), compensation and needs of employees, representatives, and
contractors, and training methods; (x) business and operation related
information, such as specialized training (as referenced in Section 4.2.
hereof), lists or other written records used in the Company’s business,
operating methods, procedures, techniques, practices and processes, information
about acquisition(s), corporate or business opportunities, information about
partners and potential investors, strategies, projections and related documents,
contracts and licenses, and business records, files, equipment, notebooks,
documents, memoranda, reports, notes, sample books, correspondence, lists, and
other written and graphic business records; (xi) new information, such as
additional Confidential Information that is or may be developed, obtained and
otherwise made known to the Employee from time-to-time during the Employment
Period; and (xii) third party information, such as information from the
Company’s customers, suppliers, partners, joint venturers, and other business
partners.

c. Exclusions. Confidential Information does not include material, data, and/or
information that (i) the Company has voluntarily placed in the public domain;
(ii) has been lawfully and independently developed and publicly disclosed by
third parties; (iii) constitutes the knowledge and skills gained by Employee
during the Employment Period; or (iv) otherwise enters the public domain through
lawful means; provided, however, that the unauthorized appropriation, use, or
disclosure of Confidential Information by Employee, directly or indirectly,
shall not affect the protection and relief afforded by this Agreement regarding
such information.

4.2 Provision of Confidential Information. Irrespective of the term of
employment, and in consideration of the Employee’s promises in Section 4.3 of
this Agreement, the Company promises to immediately provide the Employee with
access to Confidential Information, including (but not limited to) the new
Confidential Information that the Company is separately and concurrently
providing to the Employee. The Parties stipulate and agree that Employee has
never before seen or had access to the new Confidential Information referenced
herein.

4.3 Protection of Confidential Information. Both during and after the Employment
Period, the Employee shall not in any manner, directly or indirectly:
(i) appropriate, download, print, copy, remove, use, disclose, divulge, or
communicate Confidential Information to any Person, including (without
limitation) originals or copies of any Confidential Information, in any media or
format, except for the Company’s benefit within the course and scope of the
Employee’s employment or with the prior written consent of the Board; or
(ii) take or encourage any action that would circumvent, interfere with or
otherwise diminish the value or benefit of Confidential Information to the
Company. The Employee agrees to use his best efforts and utmost diligence to
protect and safeguard the Confidential Information as prescribed in this
Section 4. Notwithstanding any other provision of this Agreement, the Employee
acknowledges his additional obligations to protect the secret and confidential
information of the Company in his role as CEO, in addition to any other
obligations related to the terms of this Agreement.

4.4 Return and Review of Information.

a. Company Property. All Confidential Information and other information and
property affecting or relating to the business of the Company within the
Employee’s possession, custody or control, regardless of form or format, shall
remain at all times the property of the Company.

b. Upon Request. At any time that the Company may request, during or after the
Employment Period, the Employee shall deliver to the Company all Confidential
Information and other information and property affecting or relating to the
business of the Company within Employee’s possession, custody or control,
regardless of form or format. Both during and after the Employment Period, the
Company shall have the right of reasonable access to review, inspect, copy,
and/or confiscate any Confidential Information within the Employee’s possession,
custody or control.

c. Upon Termination. The Employee shall return to the Company all Confidential
Information and other information and property affecting or relating to the
business of the Company within the Employee’s possession, custody or control,
regardless of form or format, without the necessity of a request, forthwith upon
resignation or termination of Employee’s employment, regardless of whether the
resignation or termination is voluntary, involuntary, for Cause or not for
Cause.



--------------------------------------------------------------------------------

4.5 Response to Third Party Requests. Upon receipt of any formal or informal
request, by legal process or otherwise, seeking the Employee’s direct or
indirect disclosure or production of any Confidential Information to any Person,
the Employee shall promptly and timely notify the Company and provide a
description and, if applicable, hand deliver a copy of such request to the
Company. The Employee irrevocably nominates and appoints the Company, as the
Employee’s true and lawful attorney-in-fact to act in the Employee’s name, place
and stead to perform any act that the Employee might perform to defend and
protect against any disclosure of Confidential Information.

SECTION 5.

NON-COMPETITION AND NON-SOLICITATION

5.1 Non-Competition and Non-Solicitation.

a. Non-Competition during Employment. During the Employment Period, the Employee
shall not engage in any other business or employment that may detract from his
full performance of his duties hereunder or that competes in any manner with the
Company, and the Employee shall not directly or indirectly render any services
of a business, commercial or professional nature, to any other Person without
the Company’s prior written consent. Further, during employment, the Employee
shall not directly or indirectly contact, solicit, entice, sponsor or accept any
of the Associates into, or in any way promote to any such Associates
opportunities in marketing programs of any direct sales company or organization
other than the Company.

b. Non-Competition Post-Employment. During the Restricted Period, the Employee
shall not directly or indirectly, on his own behalf or on the behalf of any
other Person, engage in a Competing Business within the Geographic Area,
including, without limitation, owning, taking a financial interest in, managing,
operating, controlling, being employed by, being associated or affiliated with,
being a spokesperson for, providing services as a consultant or independent
contractor to, or participating in the ownership, management, operation or
control of, any Competing Business.

c. Customer Non-Solicitation. During the Restricted Period, the Employee shall
not in any manner, directly or indirectly, on his own behalf or on the behalf of
any other Person, induce, solicit or attempt to induce or solicit any Customer
(i) to do business with a Competing Business; or (ii) to reduce, cease,
restrict, terminate or otherwise adversely alter business or business
relationships with the Company for the benefit of a Competing Business,
regardless of whether the Employee initiates contact for that purpose.

d. Employee Non-Solicitation and No-Hire. During the Restricted Period, the
Employee shall not directly or indirectly, on his own behalf or on behalf of any
other Person, (i) solicit, recruit, persuade, influence, or induce, or attempt
to solicit, recruit, persuade, influence, or induce any Person employed or
otherwise retained by the Company (including, without limitation, any
independent contractor or consultant), to cease or leave their employment or
contractual or consulting relationship with the Company, regardless of whether
the Employee initiates contact for such purposes, or (ii) hire, employ or
otherwise attempt to establish, for any Person, any employment, agency,
consulting, independent contractor or other business relationship with any
Person who is or was employed or otherwise retained by the Company (including
any independent contractor or consultant), for the benefit of a Competing
Business.

5.2 Definitions. The following definitions are for the purposes of this
Agreement, including (without limitation) this Section 5.

a. “Competing Business” means any business operation that engages in the
business of providing glyconutrients that are the same or substantially similar
to those that the Company manufactured, produced, provided, sold, and/or
marketed during the Employee’s tenure with the Company, including the direct
sale, network and/or multi-level marketing of dietary supplements,
glyconutrients, and/or skin care.

b. “Customer” means (i) any Associate or other Person with whom or with which
the Company has had any contract any time during this Agreement or any time
during the one-year period immediately preceding the Effective Date, and/or
(ii) any customer, vendor, supplier, licensor or other Person in a business
relationship with the Company, for which the Employee or employees working under
the Employee’s supervision had any direct or indirect responsibility during the
Employment Period.



--------------------------------------------------------------------------------

c. “Geographic Area” means (i) those cities and states in the United States of
America and foreign countries in which the Company does business during the
Employment Period; and/or (ii) the geographic area of Employee’s
responsibilities during the Employment Period.

d. “Restricted Period” means the Employment Period and the one year period
commencing on the Termination Date, regardless of whether the Employee’s
resignation or termination from the Company is voluntary or involuntary, for
Cause or not for Cause. This time period shall be extended by one day for each
day that Employee is determined to be in violation of Sections 4 and/or 5 of
this Agreement, as determined by a court of competent jurisdiction.

5.3 Survival. This Section 5 shall survive the cessation or termination of the
Employee’s employment under this Agreement, subject to the time and scope
limitations set forth in this Section 5.

5.4 Substitution/Revision. If, at the time of enforcement of the restrictive
covenants in this Section 5, a court holds that the restrictions stated in this
Section 5 are unreasonable under circumstances then existing, then the maximum
duration, scope or Geographical Area reasonable under such circumstances shall
automatically be substituted for the stated duration, scope or Geographic Area
and the court shall be allowed and is hereby requested to revise the
restrictions contained herein to cover the maximum duration, scope and
Geographic Area permitted by law. The covenants contained in Sections 5.1(a),
(b), (c), and (d) hereof are independent of and severable from one another.

SECTION 6.

NON-DISPARAGEMENT

6.1 Non-Disparagement. The Employee agrees that, both during and after the
Employment Period, the Employee will not make any statements which would
constitute libel, slander or disparagement of the Company or any of its
directors, officers, shareholders, or affiliates, provided, however, that the
terms of this Section 6.1 shall not apply to communications between the Employee
and, as applicable, the Employee’s attorneys or other Persons with whom or with
which communications would be subject to a claim of privilege existing under
common law, statute or rule of procedure.

SECTION 7.

REMEDIES

7.1 Remedies. In the event of a breach of this Agreement by any Party, the
aggrieved Party shall be entitled to all appropriate equitable and legal relief,
including, but not limited to: (a) an injunction to enforce this Agreement or
prevent conduct in violation of this Agreement; (b) damages incurred as a result
of the breach; and (c) attorneys’ fees and costs incurred by the Company in
enforcing the terms of this Agreement.

7.2 VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY
PROCEEDING, INCLUDING ANY COURT PROCEEDING, UNDER THIS AGREEMENT SHALL BE DALLAS
COUNTY, TEXAS (THE “AGREED VENUE”).

SECTION 8.

TERMINATION OF EMPLOYMENT

8.1 Events of Termination. The Employee’s employment under this Agreement shall
be terminated upon the earliest of the following occurrences:

a. within thirty (30) days of the Company giving Employee written notice of
termination for Cause, provided, however, that the Company may terminate
Employee’s employment effective immediately, within its sole discretion;

b. within thirty (30) days of the Company giving Employee written notice of
termination without Cause;



--------------------------------------------------------------------------------

c. within thirty (30) days of Employee giving the Company written notice of
resignation for Good Reason;

d. within thirty (30) days of Employee giving the Company written notice of
resignation without Good Reason, provided, however, that upon the Company’s
knowledge of such notice, the Company may terminate Employee’s employment
effective immediately, within its sole discretion;

e. immediately upon Employee’s death;

f. within thirty (30) days of the Company giving Employee written notice of
termination due to Employee’s Disability, provided, however, that the Company
may terminate Employee’s employment effective immediately, within its sole
discretion; or

g. the Company giving Employee a written Notice of Non-Renewal in accordance
with the requirements and time periods stated in Section 2 hereof.

Termination pursuant to Sections 8.1(a), (b) (f) and (g) shall not take effect
without approval by a majority vote of the Board.

8.2 Definitions of Disability or Cause.

a. “Disability” means the Employee’s becoming incapacitated by accident,
sickness, or other circumstances that, in the reasonable judgment of the Board,
renders or is expected to render the Employee mentally or physically incapable
of performing the essential duties and services required hereunder, where
(i) such incapacity has been determined to exist by the disability insurance
carrier for the Company, or (ii) the Company has determined, based on competent
professional advice, that such incapacity has continued or will continue for
such period of time of at least 90 consecutive calendar days, or 180
non-consecutive calendar days within a calendar year.

b. “Cause” means any of the following:

i. the Company’s determination that the Employee has materially neglected,
failed, or refused to render the services or perform any other of his duties or
obligations in or under this Agreement (including, without limitation, because
of any alcohol or drug abuse);

ii. the Employee’s material violation of any provision of or obligation under
this Agreement;

iii. the Employee’s conviction for, or entry of a plea of no contest with
respect to, any felony or other crime that adversely affects or (in the Board’s
reasonable judgment) may adversely affect the Company or the utility of the
Employee’s services to the Company; or

iv. any other act or omission of the Employee involving fraud, theft,
dishonesty, disloyalty, or illegality with respect to, or that harms or
embarrasses or (in the Board’s reasonable judgment) may harm or embarrass, the
Company or any of its subsidiaries, affiliates, customers, dealers or suppliers.

Notwithstanding any other provision of this Agreement, if the Company gives
notice of termination for Cause under clauses i., ii., or iv. above in this
Section 8.2(b), then the Employee at his sole option shall have sixty (60) days
from the date of such notice to effect a cure or resolution of the reasons
giving rise to the termination (the “Employee Remedy Period”), before the
termination becomes effective. If the reasons giving rise to such termination
are cured or resolved by the Employee within the Employee Remedy Period, then
the termination will be deemed to be without Cause for the purposes of this
Agreement, unless it is withdrawn by the Company by the end of the Employee
Remedy Period.



--------------------------------------------------------------------------------

8.3 Effects of Termination.

a. Without Severance Pay. If the Employee’s employment under this Agreement is
terminated (1) by the Company for Cause, (2) by reason of the Employee’s death,
(3) by the Employee’s resignation without Good Reason, or (4) based on the
Company’s Notice of Non-Renewal under Section 2 hereof, then all further rights
of the Employee to employment and compensation and benefits from the Company
under this Agreement will cease, except that the Company shall pay the Employee
(or his estate, as the case may be) the following:

i. any amount of base salary earned by, but not yet paid to, the Employee
through the Termination Date;

ii. any annual or other bonus, or portion thereof, that the Compensation
Committee may deem to be earned by, but not yet paid to, the Employee through
the Termination Date;

iii. all reimbursable expenses due but yet not paid to the Employee as of the
Termination Date, in accordance with this Agreement and Company policy on
expense reimbursement;

iv. all benefits (or an amount equivalent thereto) that have been earned by or
vested in, and are payable to, the Employee under, and subject to the terms of,
the employee-benefit plans or arrangements of the Company in which the Employee
participated through the Termination Date, in accordance with Section 3 hereof;
and

v. an amount equal to all accrued and unused vacation, calculated in accordance
with the Company’s vacation policies, practices, and procedures, through the
Termination Date, in accordance with Section 3 hereof.

Except as otherwise provided below, any amount due under clauses i and ii above
in this Section 8.3(a) shall be paid in the same manner and on the same date as
would have occurred if the Employee’s employment under this Agreement had not
ceased. Any amount due under clause iv. above in this Section 8.3(a) shall be
paid in accordance with the terms of the employee-benefit plans or arrangements
under which such amounts are due to the Employee. The amounts due under clauses
iii and v of this Section 8.3(a) shall be paid in accordance with the terms of
the Company’s policies, practices, and procedures regarding reimbursable
expenses and vacation, respectively. Also upon cessation or termination of
employment hereunder (unless the Employee continues otherwise to be employed by
the Company), the Employee shall resign or shall be deemed to have resigned from
any position as an officer or director, or both, of any subsidiary or affiliate
of the Company.

b. With Severance Pay. If the Employee’s employment under this Agreement is
terminated (1) by the Company without Cause, (2) by the Employee’s resignation
for Good Reason, or (3) on account of the Employee’s Disability, then all
further rights of the Employee to employment and compensation and benefits from
the Company under this Agreement will cease, except that the Company shall pay
the Employee the following:

i. all payments and compensation stated in Section 8.3(a) herein; and

ii. the greater of: (a) the Employee’s salary for a period of twelve
(12) months, or (b) the Employee’s salary for the remainder of the then current
Term of this Agreement as provided in Section 2 hereof, as severance pay.

Any amount due under clause ii(b) above in this Section 8.3(b) shall include the
upcoming two year automatic renewal period, unless (1) the termination falls on
or before the deadline for Notice of Non-Renewal under Section 2, and (2) such
Notice of Non-Renewal has been issued by the Company. Any severance amounts paid
will be based upon Employee’s then current salary as of the Termination Date and
will be paid in equal installments and in accordance with the normal payroll
policies of the Company, less applicable taxes, provided, however, that
severance payments under clause ii above in this Section 8.3(b) shall commence
six (6) months after the Termination Date. All other terms of termination as
stated in Section 8.3(a) shall apply upon a termination by the Company without
Cause.



--------------------------------------------------------------------------------

8.4 Post-employment Cooperation. Upon and for a period of six (6) months after
the Termination Date, the Employee will cooperate fully with the Company in
connection with (a) any matter related to the Company’s business and activities,
by being available at mutually agreeable times, in person or by telephone, and
without any unreasonable interference with his other activities, to provide such
information as may from time to time be requested by the Company regarding
various matters in which he was involved during his employment with the Company,
and (b) any and all pending or future litigation or administrative claims,
investigations, or proceedings involving the Company, including (without
limitation) his meeting with the Company’s counsel and advisors at reasonable
times upon their request, and providing testimony (in court or at depositions)
that is truthful and complete in accordance with information known to him. For
all activities required of Employee under this Section 8.4, Employee shall be
compensated at his then hourly rate, except to the extent prohibited by law.

SECTION 9.

REPRESENTATION BY EMPLOYEE

9.1 No Conflict. The Employee hereby represents and warrants to the Company that
his execution of this Agreement and his performance of his duties and
obligations hereunder will not conflict with, cause a default under, or give any
party a right to damages under any other agreement or obligation to which the
Employee is a party or is bound.

SECTION 10.

OWNERSHIP OF INFORMATION, INVENTIONS AND ORIGINAL WORK

10.1 Definition of Work Product. As used in this Agreement, the term “Work
Product” means all patents and patent applications, all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
creative works, discoveries, software, computer programs, modifications,
enhancements, know-how, product, formula or formulations, concepts and ideas,
and all similar or related information (in each case whether or not patentable),
all copyrights and copyrightable works, all trade secrets, confidential
information, and all other intellectual property and intellectual property
rights that (in any case above) are conceived, reduced to practice, created,
developed or made by the Employee, either alone or with others, in the course of
employment with the Company (including, without limitation, any such employment
before the Effective Date).

10.2 Ownership and Assignment of Work Product. The Employee hereby agrees that
all Work Product will be the exclusive property of the Company, and in
consideration of this Agreement, without further compensation, hereby assigns,
and (as necessary) agrees to assign, to the Company all right, title, and
interest to all Work Product that: (a) relates to: (i) all or any aspect of the
Company Parties’ actual or anticipated business, research, and development or
existing or future products or services, or (ii) an actual or demonstrably
anticipated research or development project of the Company; (b) is conceived,
created, reduced to practice, developed, or made entirely or in any part:
(i) during his employment or on Company time, or (ii) using any equipment,
supplies, facilities, assets, materials, information (including, without
limitation, Confidential Information) or resources of any of the Company Parties
(including, without limitation, any intellectual property rights); or
(c) results from any work performed by the Employee for the Company. Any
creative works, discoveries, designs, software, computer programs, inventions,
improvements, modifications, enhancements, know-how, product, formula or
formulation, concept or idea that the Employee has within one year following the
cessation or termination of employment with the Company shall be deemed to be
Work Product owned by the Company under this Section 10.2, unless proved by the
Employee to have been outside each of the criteria specified above in this
Section 10.2.

10.3 Disclosure and Cooperation. The Employee shall promptly disclose Work
Product to the Board and perform all actions reasonably requested by the Company
(whether during or after the Employment Period) to establish and confirm the
ownership and proprietary interest of any of the Company Parties in any Work
Product (including, without limitation, the execution of assignments, consents,
powers of attorney, applications and other instruments). The Employee agrees to
assist the Company in obtaining any patent for, copyright on or other
intellectual-property protection for the Work Product, and to execute and
deliver or otherwise provide such documentation and provide such other
assistance as is necessary to or reasonably requested by the Company or its
agents or counsel to obtain such patent, copyright, or other protection. The
Employee shall maintain adequate written records of the Work Product, in such
format as may be specified by the Company, and make such records available to,
as the sole property of, the Company at all times. The Employee shall not file
any patent or copyright applications related to any Work Product except with the
written consent of the Board.



--------------------------------------------------------------------------------

SECTION 11

GENERAL

11.1 Governing Law. This Agreement shall be governed by, and enforced and
construed under, the laws of the State of Texas, except to the extent preempted
by federal law.

11.2 Binding Effect; Assignment. All of the terms and provisions of this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the respective heirs, representatives, successors (including, without
limitation, any successor as a result of a merger or similar reorganization) and
assigns of the Parties, except that the Employee’s rights, benefits, duties and
responsibilities hereunder are of a personal nature and shall not be assignable
in whole or in part by the Employee.

11.3 Notices. All notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given and received (a) when
personally delivered or delivered by same-day courier, (b) on the third business
day after mailing by registered or certified mail, postage prepaid, return
receipt requested, or (c) upon delivery when sent by prepaid overnight delivery
service, in any case addressed as follows:

 

If to the Employee:    Samuel L. Caster    2034 Beltline Road    Cedar Hill,
Texas 75104 If to the Company:    General Counsel    Mannatech Incorporated   
600 S. Royal Lane, Suite 200    Coppell, TX 75019

A Party’s address may be changed from time to time by written notice to the
other Party in accordance with this Section 10.3.

11.4 Prior Agreements Superseded. This Agreement supersedes all prior agreements
between the Parties of any and every nature whatsoever, including (without
limitation) agreements for additional compensation or benefits. All such prior
agreements are null and void.

11.5 Duration. Notwithstanding the cessation or termination of Employee’s
employment under this Agreement, this Agreement shall continue to bind the
Parties for so long as any obligations remain under the terms of this Agreement.

11.6 Amendment; Waiver. No amendment to or modification of this Agreement, or
waiver of any term, provision, or condition of this Agreement, will be binding
upon a Party unless the amendment, modification, or waiver is in writing and
signed by the Party to be bound. Any waiver by a Party of a breach or violation
of any provision of this Agreement by the other Party shall not be deemed a
waiver of any other provision or of any subsequent breach or violation.

11.7 Enforcement and Severability. The Parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of this Agreement is too broad to be enforced as written, the Parties
intend for the court to reform the provision to such narrower scope as it
determines to be reasonable and enforceable. If, however, any provision of this
Agreement is held to be illegal, invalid, or unenforceable, the provision shall
be severed, this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision were never a part of it, and the remaining
provisions shall remain in full force and effect.

11.8 Subsidiaries Included. Wherever the “Company” is referred to in this
Agreement, it shall include all subsidiaries of the Company as they may exist
from time to time, even where the term “subsidiaries” is not explicitly stated
in connection with such reference.



--------------------------------------------------------------------------------

11.9 Certain Defined Terms; Headings. As used in this Agreement:

a. “business day” means any Monday through Friday, other than any such weekday
on which the executive offices of the Company are closed.

b. “Employment Period” means the term of Employee’s employment under this
Agreement, from the Effective Date through the last date of Employee’s work for
the Company under this Agreement, regardless of whether the termination is
voluntary, involuntary, for Cause, or not for Cause.

c. “herein,” “hereof,” “hereunder,” and similar terms are references to this
Agreement as a whole and not to any particular provision of this Agreement.

d. “Person” means an individual, an independent contractor, Independent
Associate, a sole proprietor, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity, court, department, agency or
political subdivision, or other individual, business, or governmental entity, as
applicable.

e. “Termination Date” means the last day of the Employment Period.

In addition, the use herein of “annual” or “monthly” (or similar terms) to
indicate a measurement period shall not itself be deemed to grant rights to
Employee for employment or compensation for such period. The Section and other
descriptive headings in this Agreement are only for convenience of reference and
are not to be used to construe or interpret this Agreement or any of its
provisions.

11.10 Employee Acknowledgment. The Employee affirms and attests, by signing this
Agreement, that the Employee has read this Agreement before signing it and that
the Employee fully understands its purposes, terms, and provisions, which the
Employee hereby expressly acknowledges to be reasonable in all respects. The
Employee further acknowledges receipt of one copy of this Agreement.

11.11 Section 409A Compliance. It is the intention of the Company and the
Employee that this Agreement not result in unfavorable tax consequences to the
Employee under Section 409A of the Code. The Company and the Employee
acknowledge that only limited guidance has been issued by the Internal Revenue
Service with respect to the application of Code Section 409A to certain
arrangements, such as this Agreement. It is expected by the Company and the
Employee that the Internal Revenue Service will provide further guidance
regarding the interpretation and application of Section 409A of the Code in
connection with finalizing its recently proposed regulations. The Company and
the Employee acknowledge further that the full effect of Section 409A of the
Code on potential payments pursuant to this Agreement cannot be determined at
the time that the Company and the Employee are entering into this Agreement.
The Company and the Employee agree to work together in good faith in an effort
to comply with Section 409A of the Code including, if necessary, amending the
Agreement based on further guidance issued by the Internal Revenue Service from
time to time, provided that neither party shall be required to assume an
economic burden beyond what is already required by this Agreement.

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have duly
entered into this Agreement as of the Effective Date.

 

Date: January 23, 2006

  EMPLOYEE:    

/s/ Samuel L. Caster

    Samuel L. Caster     MANNATECH, INCORPORATED Date: January 23, 2006    

/s/ J. Stanley Fredrick

    J. Stanley Fredrick     Its: Lead Director